DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2021.
Specification
Amendment to specification filed on 02/18/2021 has been reviewed and entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,547,001 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1 and 6-7 are to be found in patent claims 1-6 (as the application claims 1 and 6-7 fully encompasses patent claims 1-6).  The difference between the application claims 1 and 6-7 and the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1 and 6-7 are anticipated by claims 1-6 of the patent, it is not patentably distinct from claims 1-6 of the patent. Note: the claimed limitation of “liner layer” equals to the prior art capping layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. 2015/0287916 A1, hereinafter refer to Campbell). 
Regarding Claim 1: Campbell discloses an electronic device including a semiconductor memory (see Campbell, Fig.2E as shown below and ¶ [0003]), the semiconductor memory comprising:

    PNG
    media_image1.png
    431
    636
    media_image1.png
    Greyscale

a first memory cell (205) extending vertically from a surface of substrate (220) and having a first upper portion that protrudes laterally (see Campbell, Fig.2E as shown above);
a second memory cell (205) extending vertically from the surface of the substrate (220) having a second upper portion that protrudes laterally towards the first upper portion (see Campbell, Fig.2E as shown above); and
a liner layer (210/protective portion/conformal portion) disposed along a profile of the first and second memory cells (205), the liner layer (210) having a first 210) contacting each other (see Campbell, Fig.2E as shown above).
Regarding Claim 6: Campbell discloses an electronic device including a semiconductor memory as set forth in claim 1 as above. Campbell further teaches wherein the first and second memory ceils (205) have a pillar structure, each including a lower electrode (240), a body (250/270), and an upper electrode (280), the body (250/270) including a variable resistance pattern that includes a phase change material (see Campbell, Fig.2E as shown above and ¶ [0032]).
Regarding Claim 8: Campbell discloses an electronic device including a semiconductor memory as set forth in claim 1 as above. Campbell further teaches wherein the liner layer (210) has a multi-layered, structure including a first liner layer (210a) and a second liner layer (210b) (see Campbell, Fig.2E as shown above),
wherein the first liner layer (210a) encapsulates the first and second memory cells (205), and the second liner layer (210b) is disposed over the first liner layer (210a) (see Campbell, Fig.2E as shown above), and
wherein the first liner layer (210a) and the second liner layer (210b) are alternately stacked along the profile of the first and second memory cells (205) one or more times (see Campbell, Fig.2E as shown above). 
Regarding Claim 9: Campbell discloses an electronic device including a semiconductor memory as set forth in claim 8 as above. Campbell further teaches wherein the first liner layer (210a/ protective portion
Regarding Claim 10: Campbell discloses an electronic device including a semiconductor memory as set forth in claim 8 as above. Campbell further teaches wherein the second liner layer (210b/110b/ conformal portion) includes an oxide (see Campbell, Fig.2E as shown above, Fig.1A, ¶ [0026], and ¶ [0036]).
Claims 2- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. 2015/0287916 A1, hereinafter refer to Campbell) as applied to claim 1 above, and further in view of Lee et al. (U.S. 2014/0054537 A1, hereinafter refer to Lee). 
Regarding Claim 2: Campbell discloses an electronic device including a semiconductor memory as applied to claim 1 above. Campbell further teaches wherein the first and second memory cells (205) have a pillar structure, each including a lower electrode (240), a body (250/260/270), and an upper electrode (280) (see Campbell, Fig.2E as shown above), and
wherein the semiconductor memory further comprises an insulating material (235) provided in a space defined between the first and second memory cells (205), the insulating material (235) having a lower thermal conductivity than the liner layer (210/protective portion/conformal portion) (note: fill dielectric material such as a silicon dioxide material were known to have lower thermal conductivity than the liner/protective portion/conformal portion SiN  layer) (see Campbell, Fig.2E as shown above, ¶ [0038]-¶ [0039], and ¶ [0041]).
Campbell is silent upon explicitly disclosing wherein the upper electrode having an inclined sidewall shape and a portion that protrudes beyond a sidewall of the body.

For support see Lee which teaches wherein the upper electrode (160) having an inclined sidewall shape and a portion that protrudes beyond a sidewall of the body (115/145/150) (see Lee, Fig.4D as shown below and ¶ [0006]).

    PNG
    media_image2.png
    451
    612
    media_image2.png
    Greyscale

Therefore, it would have been obvious to on doe ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Campbell and Lee to enable the configuration of the upper electrode (160) to have an inclined sidewall shape and a portion that protrudes beyond a sidewall of the body (115/145/150) as 
Regarding Claim 3: Campbell discloses an electronic device including a semiconductor memory as set forth in claim 2 as above. The modification of Campbell further teaches wherein the insulating material (235) comprises a flowable insulating material including SiOC (note: a conformal portion 110b/210b can be formed of silicon carboxynitride (SiOCN)) (see Campbell, Fig.2E as shown above, Fig.1A, ¶ [0017], and ¶ [0036]), and
wherein the body (270) of each memory cell includes a variable resistance pattern (see Campbell, Fig.2E as shown above and ¶ [0032]).
Regarding Claim 4: Campbell discloses an electronic device including a semiconductor memory as applied to claim 1 above. Campbell further teaches wherein the first and second memory cells (205) have a pillar structure, each including a body (250/270) and an upper electrode (280) (see Campbell, Fig.2E as shown above).
Campbell is silent upon explicitly disclosing wherein a width of the upper electrode increases from top to bottom so that a side surface of the upper electrode forms an acute angle with the surface of the substrate.
Before effective filing date of the claimed invention the disclosed width of the upper electrode increases were known to from top to bottom so that a side surface of the upper electrode forms an acute angle with the surface of the substrate in order to improve reliability and program efficiency of a flash memory cell.
For support see Lee which teaches wherein a width of the upper electrode (160) increases from top to bottom so that a side surface of the upper electrode (160) forms 100) (see Lee, Fig.4D as shown above and ¶ [0006]).
Therefore, it would have been obvious to on doe ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Campbell and Lee to enable the configuration of the width of the upper electrode (160) to increases from top to bottom so that a side surface of the upper electrode (160) and forms an acute angle with the surface of the substrate (100) as taught by Lee in order to improve reliability and program efficiency of a flash memory cell (see Lee, Fig.4D as shown above and ¶ [0006]).
Regarding Claim 5: Campbell discloses an electronic device including a semiconductor memory as set forth in claim 4 as above. The combination of Campbell and Lee further teaches wherein the acute angie is in a range of 45° to 89° (see Lee, Fig.4D as shown above).
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. 2011/0233500 A1, hereinafter refer to Nishimura).
Regarding Claim 1: Nishimura discloses an electronic device including a semiconductor memory (see Nishimura, Fig.11 as shown below and ¶ [0002]), the semiconductor memory comprising:

    PNG
    media_image3.png
    453
    566
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    346
    458
    media_image4.png
    Greyscale

11/12/BL) and having a first upper portion that protrudes laterally (see Nishimura, Fig.11 as shown above);
a second memory cell extending vertically from the surface of the substrate (11/12/BL) having a second upper portion that protrudes laterally towards the first upper portion (see Nishimura, Fig.11 as shown above); and
a liner layer (15) disposed along a profile of the first and second memory cells, the liner layer (15) having a first portion disposed over the first upper portion and a second portion disposed over the second upper portion, the first and second portions of the liner layer contacting each other (see Nishimura, Fig.11 as shown above).
Regarding Claim 6: Nishimura discloses an electronic device including a semiconductor memory as set forth in claim 1 as above. Nishimura further teaches wherein the first and second memory cells have a pillar structure, each including a lower electrode (EL1), a body (SI/SW), and an upper electrode (EL3/TE), the body (DI/SW) including a variable resistance pattern that includes a phase change material (see Nishimura, Fig.11 as shown above and ¶ [0114]).
Regarding Claim 7: Nishimura discloses an electronic device including a semiconductor memory as set forth in claim 1 as above. Nishimura further teaches wherein a third memory cell extending vertically from the surface of the substrate (11/12/BL) having a third upper portion that protrudes laterally, the third memory cell being adjacent to the first memory cell in a diagonal direction with respect to a direction in which the first and second memory cells are arranged (see Nishimura, Fig.11 as shown above),
15) is disposed along a profile of the third memory cell, the liner layer having a third portion disposed over the third upper portion, the third portion of the liner layer (15) being spaced apart from the first portion of the liner layer (15) (see Nishimura, Fig.11 as shown above). 
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896